DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 line 1, the term “the degree to which …” does not have sufficient antecedent basis. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because  the claimed invention is directed to an abstract idea without significantly more. The limitation of claims 1, 13 recites having a plurality of scenario having a decision tree with a plurality of possible actions and time steps;  a first model that allow a user to control a selected entity during the scenario, a second model that is generated by the selected scenario that adjust the position of the entities in the scenario and indicate grade for the user based on the user’s suggested action and the desired action at each time step.  As it currently presented, nothing in the claim elements precludes the step from being performed in the mind.   In this particular case, the examiner takes the position the steps 
This judicial exception is not integrated into a practical application.  The limitations of claims 1, 13 include limitation directed to a database, receiving user input, and displaying a grade.  A review of the applicant’s own specification shows that the computer, database, and data processing apparatus only amounts a generic computing components (see paragraph 27, 30 and 54).  As such, the examiner determines that these limitations amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.   
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.   As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/other computer component of having a database, receiving user input, and displaying a grade amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent limitations includes limitations that is directed to a judicial exception and fails to amounts to significantly more than the judicial exception.  For example:
Claims 2-12 and 14-24  appear to further expound on the abstract idea of a mental process or a certain method of organizing a human activities.   The recited limitation appears can be performed in entirely in the human mind or can be performed using a physical aid.   For example, the recited can be interpreted either as a rule of playing a game or mental process of user performing the step of test or boardgame.   The same analysis of 2A and 2B that was performed in the independent claims is also applicable on these claims.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sada US 20070134639
Wilson US 20100233667
King US 20130065655
McQuistan US 20160321950
Belch US 20170039881
These prior arts were considered.  However, it lacks a teaching of the limitation of “..adjusting the position of the entities in the selected scenario based on the at least one suggested action of the selected entity for each time step, the second models generating at least one desired action for the selected entity during each time step based on the decision tree and the at least one suggested action for the selected entity at a start of said time step.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715